DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Keith Taboada on 07/07/2021.

The application has been amended as follows: 
                                                   In The Claims
3.	In claim 8, line 9, replace “plurality if spray conduits” with --a plurality of spray conduits--.
	In claim 8, lines 9-10, replace “spray cooling fluid to the first zone;” with -- spray cooling fluid to the first location of the first zone;--.
In claim 8, lines 14-15, replace “spray cooling fluid to the second zone;” with -- spray cooling fluid to the second location of the second zone;--.
In claim 8, line 18, replace “to the first zone” with -- to the first location of the first zone--.

	In claim 8, line 23, replace “first sensor” with --second sensor-- before “being either”.

Allowable Subject Matter
4.	Claims 8-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Heggart et al. (US 4,813,055) and Klein et al. (US 5,230,617) are the closest art of record, and each teaches a controlled cooling of the surfaces of plurality of  zones of a metallurgical furnace by providing each one of the plurality of zones with its own temperature sensor for sensing the local change in temperature and locally adjusting the temperature of  each one of the plurality of zones relative to the other zones based on the sensed temperature by spray cooling with a cooling fluid; thus using global cooling. 
However, these prior art either considered alone or as combined differs from the instant claimed invention by failing to teach and or adequately suggest a method of cooling a surface of a metallurgical furnace by  providing a plurality of cooling fluid conduits in a plurality of zones defined within the wall or roof of the metallurgical furnace, each spray conduit having one or more control valves and having a plurality of nozzles; sensing with a temperature sensor a change in a temperature on at least one location within each one of the  zones  and using  at least one of the control valves to control the amount of  cooling fluid directed to the cooling fluid conduit for spray cooling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 







/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733